U.S. DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
RECEIV!

EIVED
JUN 21 2019 UNITED STATES DISTRICT COURT
ac R. MOORE, K WESTERN DISTRICT OF LOUISIANA
DEPUTY ALEXANDRIA DIVISION
JOSE MANUEL URENA, CIVIL ACTION NO. 1:19-CV-312-P
Petitioner
VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the § 2241 Petition is hereby DISMISSED, WITH
PREJUDICE as to the jurisdictional issue, but WITHOUT PREJUDICE as to the
merits of Petitioner’s claims.

vk
THUS DONE AND SIGNED at Alexandria, Louisiana, this Z4) day of

el. —_
NE 2019.

 

( = = — ie. — AeA
DEE D. DRELL
UNITED STATES DISTRICT JUDGE

  
